UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-6469


ANTHONY WADE NELLIGAR,

                   Plaintiff - Appellant,

             v.

CORPORAL EATON, Sheriffs Deputy; CLERK OF UNITED STATES
DISTRICT COURT; UNITED STATES DISTRICT COURT; AMERICAN CIVIL
LIBERTIES UNION; ATTORNEY GENERAL; GERALD WILSON NELLIGAR,
Attorney at Law (Father); BOBBY SCOTT, Senator; CORPORAL CROSBY,
Corporal/Deputy Actiong under Color of State Law; DOCTOR JAMALUDEEN,
Medical Doctor acting under Color of State Law; MR. FLOYD, RN, HSA Naphcare
- Acting under the Color of the Law; CORPORAL WYNNE, Corporal Deputy
acting under Color of State Law; DEPUTY BRANNON, Sheriffs Deputy acting
under Color of State Law; LIEUTENANT NORRIS, Sheriff, Acting under the Color
of the Law; M. FORAN, RN, Acting under Color of State Law; CORPORAL B.
SPEARS, Sheriffs Deputy; DEPUTY BROWN, Sheriffs Deputy,

                   Defendants - Appellees,

             and

DEPUTY BELER, Grievance Coordinator, Deputy acting under the Color of State
Law; DEPUTY GARCIA, Grievance Coordinator, Deputy acting under the Color
of State Law,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:18-cv-00508-LO-TCB)
Submitted: August 20, 2019                                        Decided: August 23, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Wade Nelligar, Appellant Pro Se. Grace Morse-McNelis, SANDS ANDERSON,
PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Anthony Wade Nelligar appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint without prejudice under Fed. R. Civ. P. 41(b) for failure to comply

with a court order and failure to provide the court with an updated mailing address. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Nelligar v. Eaton, No. 1:18-cv-00508-LO-TCB (E.D.

Va. Nov. 5, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            3